 

EXHIBIT 10.8

 

(Including amendments

through February 2, 2016)

 

3M 2005 MANAGEMENT STOCK OWNERSHIP PROGRAM

 

SECTION 1  PURPOSE

 

The purpose of this plan is to help the Company attract and retain outstanding
employees, and to promote the growth and success of the Company’s business by
aligning the financial interests of these employees with the other stockholders
of the Company.  It has been the policy of the Company to encourage employee
participation as stockholders and the Company believes that employee stock
ownership has been an important factor contributing to the Company's growth and
progress.

 

SECTION 2  DEFINITIONS

 

(a)“Award” shall mean an Incentive Stock Option, Nonqualified Stock Option,
Progressive Stock Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit or other Stock Award granted to a Participant pursuant to this 2005
Program, subject to the terms, conditions and restrictions of this 2005 Program
and to such other terms, conditions and restrictions as may be established by
the Committee.

 

(b)"Board of Directors" shall mean the Board of Directors of 3M Company.

 

(c)“Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.  For purposes of this 2005 Program, references to sections of
the Code shall be deemed to include references to any applicable regulations
thereunder and any successor or similar provisions.

 

(d)"Committee" shall mean the Compensation Committee established by the Board of
Directors acting without the participation of any member who may have received a
grant or award under the 2005 Program or any other similar plan or program of
the Company (except those limited to participation by directors) during the
previous one year period, or such other committee of disinterested
administrators established by the Board of Directors to comply with Rule 16b-3
promulgated by the Securities and Exchange Commission, as amended from time to
time.

 

(e)"Common Stock" shall mean the common stock, with a par value of $0.01 per
share, of 3M Company.

 

(f)"Company" shall mean 3M Company and such subsidiaries or affiliates as may be
designated by the Board of Directors from time to time.

 

(g)"Conditions" shall mean the condition that the Restricted Period stipulated
by the Committee at the time of grants of Restricted Stock or Restricted Stock
Units shall have expired or terminated and that any other conditions prescribed
by the Committee regarding a Participant's continued employment by the Company
or the Company's performance during the Restricted Period shall have been
satisfied, or any other conditions stipulated by the Committee with respect to
Stock Awards.

 

(h)“Disqualifying Termination” shall mean a termination of a Participant’s
employment with the Company (i) due to a material violation of any Company
policy, including, without limitation, any policy contained in the Company’s
Business Conduct Manual, or (ii) due to embezzlement from or theft of property
belonging to the Company.

 

(i)"Dividend Equivalents" shall mean that sum of cash or Common Stock of
equivalent value equal to the amount of cash or stock dividends paid upon Common
Stock subject to any Awards under the 2005 Program, prior to such time as the
Participant otherwise becomes entitled thereto as a holder of record.

 

(j)"Fair Market Value" shall mean the closing price for a share of Common Stock
as reported on the New York Stock Exchange Composite Transactions.

 





--------------------------------------------------------------------------------

 



(k)“Grant Date” shall mean the effective date of an Award granted to a
Participant under the 2005 Program.

 

(l)'Incentive Stock Option" shall mean an Option granted to a Participant under
the 2005 Program which satisfies the requirements of section 422 of the Code and
is so designated in the written or electronic documents evidencing such Option.

 

(m)“MSOP Administrator” shall mean the entity retained by the Company to
administer the 2005 Program.

 

(n)"Nonqualified Stock Option" shall mean an Option granted to a Participant
under the 2005 Program which is not an Incentive Stock Option.

 

(o)"Option" shall mean a Participant's right to purchase the number of shares of
Common Stock approved by the Company, subject to the terms and conditions of the
2005 Program, and the term shall include both Incentive Stock Options and
Nonqualified Options.

 

(p)"Participant" shall mean any employee of the Company who is designated as a
Participant by the Committee.

 

(q)"2002 Program" shall mean the Company's 2002 Management Stock Ownership
Program.

 

(r)“2005 Program” shall mean the Company’s 2005 Management Stock Ownership
Program.

 

(s)“Progressive Stock Option” shall mean an Option granted to a Participant
under the 2005 Program upon the exercise of a Nonqualified Stock Option granted
under the 2002 Program or its predecessors where such Participant makes payment
for all or part of the purchase price and withholding taxes in shares of Common
Stock.

 

(t)"Restricted Period" shall mean that period of time determined by the
Committee during which a Participant shall not be permitted to sell or transfer
shares of Restricted Stock granted under the 2005 Program, or prior to the time
when a Participant’s interest in Restricted Stock Units granted under this 2005
Program shall have vested.

 

(u)"Restricted Stock" shall mean that Common Stock granted to a Participant
subject to the Conditions established by the Committee.

 

(v)“Restricted Stock Unit” shall mean a stock unit granted to a Participant with
a value equal to the value of a share of Common Stock, subject to the Conditions
established by the Committee.

 

(w)“Retires” or "Retirement" shall mean the termination of a Participant’s
employment with the Company (i) after attaining age 55 with at least five years
of employment service or after attaining age 65, or (ii) if the Participant is
covered by a retirement plan of the Company which enables such Participant to
retire before attaining age 55 with at least five years of employment service or
age 65, after meeting the requirements for retirement under a retirement plan of
the Company.

 

(x)"Stock Appreciation Right" shall mean a Participant's right to receive an
amount of cash or shares of Common Stock equal to the excess of the Fair Market
Value of a specified number of shares of Common Stock on the date the right is
exercised over the Fair Market Value of such number of shares of Common Stock on
the Grant Date.

 

(y)"Stock Award" shall mean any award of Common Stock under the Program and may
include Restricted Stock awards or other awards of Common Stock as determined
appropriate by the Committee.

 

SECTION 3 SHARES AVAILABLE FOR AWARDS

 

The number of shares of Common Stock that may be issued or delivered as a result
of Options, Restricted Stock, Restricted Stock Units or other Stock Awards
granted during the term of the 2005 Program, or made subject to Stock
Appreciation Rights granted during the term of the 2005 Program, is
36,750,000.  Of this total, no more than 36,750,000 shares may be granted as
Incentive Stock Options.  Any shares issued or delivered as a result of Awards
granted during

2

 

--------------------------------------------------------------------------------

 



the term of this 2005 Program other than Options or Stock Appreciation Rights
settled exclusively in Common Stock shall be counted against the 36,750,000
share limit described above as 2.45 shares for every one share issued in
connection with such Award or by which the Award is valued by reference.  Any
shares of Common Stock made subject to Stock Appreciation Rights granted during
the term of this 2005 Program and settled exclusively in Common Stock shall be
counted in full against the 36,750,000 share limit regardless of the number of
shares of Common Stock actually issued upon the exercise of such Stock
Appreciation Rights.  The necessary shares shall be made available at the
discretion of the Board of Directors from authorized but unissued shares,
treasury shares, or shares reacquired by the Company under corporate repurchase
programs.  The payment of stock dividends and dividend equivalents settled in
Common Stock in conjunction with outstanding Awards shall not be counted against
the shares available for issuance.

 

SECTION 4  ADMINISTRATION

 

The 2005 Program shall be administered by the Committee, which shall have full
power and authority to select the Participants, interpret the Program, continue,
accelerate or suspend the exercisability or vesting of an Award, and adopt such
rules and procedures for operating the Program as it may deem necessary or
appropriate.  Its power and authority shall include, but not be limited to,
making any amendments to or modifications of the 2005 Program which may be
required or necessary to make such Program comply with the provisions of any
laws or regulations of any country or unit thereof in which the Company
operates.  To do so, the Committee may establish different terms and conditions
for Awards made to Participants who live in or are subject to taxation in one or
more countries other than the United States in order to accommodate the tax or
other relevant laws of such countries.  The Committee may adopt one or more
supplements or sub-plans under the Program to implement these different terms
and conditions.

 

SECTION 5  DELEGATION OF AUTHORITY

 

To the extent permitted by Delaware law, the Committee may delegate to officers
of the Company any or all of its duties, power and authority under the 2005
Program subject to such conditions or limitations as the Committee may
establish; provided, however, that no officer shall have or obtain the authority
to grant Awards to (i) himself or herself, or (ii) any person subject to section
16 of the Securities Exchange Act of 1934.

 

SECTION 6  TERMS OF AWARDS

 

The Committee shall determine the type or types of Awards to be granted to each
Participant, which shall be evidenced by such written or electronic documents as
the Committee shall authorize.  No Participant shall be granted Awards under the
2005 Program with respect to more than 3,000,000 shares of Common Stock.  The
following types of Awards may be granted under this 2005 Program:

 

(a)Incentive Stock Options – Incentive Stock Options granted hereunder shall
have a purchase price equal to one hundred percent (100%) of the Fair Market
Value of a share of Common Stock on the Grant Date.  Incentive Stock Options
granted hereunder shall become exercisable at such time as shall be established
by the Committee and reflected in the documents evidencing such Options, and
unless sooner terminated shall expire on the tenth anniversary of the Grant
Date.   

 

(b)Nonqualified Stock Options – Nonqualified Stock Options granted hereunder
shall have a purchase price equal to no less than one hundred percent (100%) of
the Fair Market Value of a share of Common Stock on the Grant
Date.  Nonqualified Stock Options granted hereunder shall become exercisable and
shall expire at such time or times as shall be established by the Committee and
reflected in the documents evidencing such Options; provided, however, that no
Nonqualified Stock Option shall expire later than ten years after the Grant Date
(except that the Committee may extend the exercise period for Nonqualified Stock
Options granted to Participants in any country or countries for an additional
period of up to one year if and to the extent necessary to prevent adverse tax
consequences to such Participants under the laws of such country).

 

Notwithstanding anything to the contrary in this Section, the vested and
exercisable portion of an Option or Stock Appreciation Right that remains
outstanding immediately prior to the expiration of its full term on or after
April 1, 2016 (or, if applicable, the expiration of the limited post-termination
exercise window occurring on or after April 1, 2016) shall be deemed to have
been exercised by the Participant at such time if (i) the Participant has
accepted the Option or Stock

3

 

--------------------------------------------------------------------------------

 



Appreciation Right, (ii) the Fair Market Value of one share of Common Stock
exceeds the applicable exercise price per share, and (iii) either (A) such
Option or Stock Appreciation Right remains outstanding on the last day of its
full term or (B) the Participant’s Option or Stock Appreciation Right otherwise
would terminate prior to the last day of its full term as a result of the
Participant’s death.  For the avoidance of doubt, an Option or Stock
Appreciation Right that terminates upon the expiration of its limited
post-termination exercise window shall not be deemed to have remained
outstanding on the last day of its full term for purposes of clause (iii) in the
preceding sentence.  In the event an Option or Stock Appreciation Right is
exercised pursuant to this Section, the Company shall deliver to the Participant
the number of shares of Common Stock for which the Option or Stock Appreciation
Right was deemed exercised, less the number of shares of Common Stock withheld
for the payment of the total purchase price and withholding taxes.

 

(c)Progressive Stock Options - Whenever a Participant exercises a Nonqualified
Stock Option granted under the 2002 Program or its predecessors and makes
payment of all or part of the purchase price and withholding taxes, if any, in
Common Stock, the Committee may in its discretion grant such Participant a
Progressive Stock Option.  The number of shares subject to such Progressive
Stock Option shall be equal to the number of shares of Common Stock utilized by
the Participant to effect payment of the purchase price and withholding taxes,
if any, for such Nonqualified Stock Option.  Each Progressive Stock Option
granted hereunder shall have a purchase price equal to one hundred percent
(100%) of the Fair Market Value of a share of Common Stock on the date of
exercise of the Nonqualified Stock Option, which shall be the Grant Date of such
Progressive Stock Option.  Each Progressive Stock Option granted hereunder shall
be exercisable six months after the Grant Date, and shall expire at the same
time the Nonqualified Option exercised by the Participant would have expired. 

 

(d)Stock Appreciation Rights - The term of a Stock Appreciation Right shall be
fixed by the Committee and set forth in the documents evidencing such right, but
no Stock Appreciation Right shall be exercisable more than ten years after the
Grant Date.  Each Stock Appreciation Right shall become exercisable at the time
or times determined by the Committee and set forth in the documents evidencing
such right.  Each Stock Appreciation Right granted hereunder shall have a grant
price equal to one hundred percent (100%) of the Fair Market Value of a share of
Common Stock on the Grant Date.

 

(e)Restricted Stock - At the time a grant of Restricted Stock is made, the
Committee, in its sole discretion, shall establish a Restricted Period and such
additional Conditions as may be deemed appropriate for the incremental lapse or
complete lapse of restrictions with respect to all or any portion of the shares
of Common Stock represented by the Restricted Stock.  The Committee may also, in
its sole discretion, shorten or terminate the Restricted Period or waive any
Conditions with respect to all or any portion of the shares of Common Stock
represented by the Restricted Stock.  The Participant shall generally have the
rights and privileges of a stockholder as to such Restricted Stock, including
the right to vote such Restricted Stock, except that the following restrictions
shall apply: (i) the Participant shall not be entitled to delivery of the shares
of such Restricted Stock until the expiration or termination of the Restricted
Period and the satisfaction of any other Conditions prescribed by the Committee,
if any; (ii) none of the Restricted Stock may be sold, transferred, assigned,
pledged, or otherwise encumbered or disposed of during the Restricted Period and
until the satisfaction of other Conditions prescribed by the Committee, if any;
and (iii) all of the Restricted Stock shall be forfeited and all rights of the
Participant shall terminate without further obligation on the part of the
Company unless the Participant shall have remained a regular full-time employee
of the Company or any of its subsidiaries or affiliates until the expiration or
termination of the Restricted Period and the satisfaction of the other
Conditions prescribed by the Committee, if any.  During the Restricted Period,
at the sole discretion of the Committee, Dividend Equivalents may be either
currently paid or withheld by the Company for the Participant's account, and
interest may be paid on the amount of cash dividends withheld at a rate and
under such terms as determined by the Committee.  Cash or stock dividends so
withheld by the Committee shall not be subject to forfeiture.  Upon the
forfeiture of any Restricted Stock, such shares of Common Stock represented by
the Restricted Stock shall be transferred to the Company without further action
by the Participant.

 

(f)Restricted Stock Units - At the time a grant of Restricted Stock Units is
made, the Committee, in its sole discretion, shall establish a Restricted Period
and such additional Conditions as may be deemed appropriate for the incremental
lapse or complete lapse of restrictions with respect to all or any portion of
such Restricted Stock Units.  The Committee may also, in its sole discretion,
shorten or terminate the Restricted Period or waive any Conditions with respect
to all or any portion of the Restricted Stock Units.  During the Restricted
Period, the Participant will not have the rights and privileges of a stockholder
as to such Restricted Stock Units; provided, however, that at the sole
discretion of the Committee, Dividend Equivalents may be either currently paid
in cash or shares or withheld by the Company for the

4

 

--------------------------------------------------------------------------------

 



Participant’s account and reinvested in additional Restricted Stock Units.  Each
grant of Restricted Stock Units shall be subject to the following restrictions:
(i) the Participant shall not be entitled to delivery of the shares of Common
Stock corresponding to such Restricted Stock Units until the expiration or
termination of the Restricted Period and the satisfaction of any other
Conditions prescribed by the Committee, if any; (ii) none of the Restricted
Stock Units may be sold, transferred, assigned, pledged, or otherwise encumbered
or disposed of during the Restricted Period and until the satisfaction of other
Conditions prescribed by the Committee, if any; and (iii) all of the Restricted
Stock Units shall be forfeited and all rights of the Participant shall terminate
without further obligation on the part of the Company unless the Participant
shall have remained a regular full-time employee of the Company or any of its
subsidiaries or affiliates until the expiration or termination of the Restricted
Period and the satisfaction of the other Conditions prescribed by the Committee,
if any.

 

(g)Other Stock Awards - The Committee may, in its sole discretion, grant Stock
Awards other than Restricted Stock grants or Restricted Stock Units, and such
Stock Awards may be granted singly, in combination or in tandem with, in
replacement of, or as alternatives to grants or rights under this Program or any
other employee benefit or compensation plan of the Company, including the plan
of any acquired entity.  If the Committee shall stipulate Conditions with
respect to such Stock Awards, the Conditions will be set forth in documents
evidencing the grant.  If Conditions with respect to such Stock Awards shall
require the surrender or forfeiture of other grants or rights under this Program
or any other employee benefit or compensation plan of the Company, then the
Participant shall not have any rights under such Stock Awards until the grants
or rights exchanged have been fully and effectively surrendered or forfeited.

 

SECTION 7  SETTLEMENT OF AWARDS



(a)Payment of Awards may be in the form of cash, Common Stock or combinations
thereof as the Committee shall determine, and with such other restrictions as it
may impose.  The Committee may also require or permit Participants to elect to
defer the issuance of shares or the settlement of Awards in cash under such
rules and procedures as it may establish under the 2005 Program.  It may also
provide that deferred settlements include the payment or crediting of interest
on the deferral amounts denominated in cash or the payment or crediting of
Dividend Equivalents on deferred settlements denominated in shares.

 

(b) No shares of Common Stock shall be issued to any Participant upon the
exercise of an Option until full payment of the purchase price has been made to
the Company and the Participant has remitted to the Company the required federal
and state withholding taxes, if any.  A Participant shall obtain no rights as a
stockholder until certificates for such stock are issued to the Participant or
delivered to the MSOP Administrator for credit to the account of the
Participant.  Payment of the purchase price or applicable withholding taxes, if
any, may be made in whole, or in part, in shares of Common Stock, pursuant to
such terms and conditions as may be established from time to time by the
Committee.  If payment is made in shares of Common Stock, such stock shall be
valued at one hundred percent (100%) of their Fair Market Value on the day the
Participant exercised his or her Option or, as regards a withholding tax, such
other date when the tax withholding obligation becomes due.  A Participant need
not surrender shares of Common Stock as payment; and the Company may, upon the
giving of satisfactory evidence of ownership of said Common Stock by
Participant, deliver the appropriate number of additional shares of Common Stock
reduced by the number of shares required to pay the purchase price and any
applicable withholding taxes.  Such form of evidence shall be determined by the
Committee.

 

SECTION 8  DELIVERY OF STOCK CERTIFICATES

 

(a)Within sixty (60) days after completion of the exercise of an Option or Stock
Appreciation Right, or the complete satisfaction of Conditions applicable to a
Stock Award, the Company will have delivered to the Participant or to the MSOP
Administrator for credit to the account of the Participant certificates
representing all shares of Common Stock purchased or received thereunder.  The
Company shall not, however, be required to issue or deliver any certificates for
its Common Stock prior to the admission of such stock to listing on any stock
exchange on which stock may at that time be listed or required to be listed, or
prior to registration under the Securities Act of 1933.  The Participant shall
have no interest in Common Stock until certificates for such stock are issued or
transferred to the Participant or to the MSOP Administrator for credit to the
account of the Participant and the Participant becomes the holder of record.

 

(b)Upon the expiration or termination of the Restricted Period and the
satisfaction of other Conditions prescribed by the Committee, if any, the
restrictions applicable to a grant of Restricted Stock or Restricted Stock Units

5

 

--------------------------------------------------------------------------------

 



shall lapse and a stock certificate for the number of shares of Common Stock
represented by the Restricted Stock or Restricted Stock Units shall be delivered
to the Participant or the Participant's beneficiary, representative, or estate,
as the case may be, free of all restrictions, except any that may be imposed by
law.  Unless otherwise instructed by a Participant by an irrevocable, written
instruction received by the Company at least six months prior to the date that
applicable restrictions lapse, the Company shall automatically withhold as
payment the number of shares of Common Stock, determined by the Fair Market
Value at the date of the lapse, required to pay withholding taxes, if any. 

 

(c)In no event will the Company be required to deliver any fractional share of
Common Stock in connection with any Award.  In the event that a Participant
shall be entitled to receive a fraction of a share of Common Stock in connection
with an Award granted under this 2005 Program, the Company shall pay in cash, in
lieu thereof, the Fair Market Value of such fractional share.

 

SECTION 9  TAX WITHHOLDING

 

Prior to the payment or settlement of any Award, the Participant must pay, or
make arrangements satisfactory to the Company for the payment of, any and all
tax withholding that in the opinion of the Company is required by law.  The
Company shall have the right to deduct applicable taxes from any Award payment,
to withhold from the shares of Common Stock being issued or delivered in
connection with an Award an appropriate number of shares for the payment of
taxes required by law, or to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the withholding of such
taxes.

 

SECTION 10  TRANSFERABILITY

 

Except as permitted in this Section 10, no Award granted under this 2005 Program
may be assigned, transferred (other than a transfer by will or the laws of
descent and distribution as provided in Section 11), pledged, or hypothecated
(whether by operation of law or otherwise).  Awards granted under this 2005
Program shall not be subject to execution, attachment, or similar process.  The
Committee may, in its sole discretion, permit individual Participants to
transfer the ownership of all or any of their Nonqualified Options granted under
this 2005 Program to (i) the spouse, former spouse, children or grandchildren of
such Participant (“Immediate Family Members”), (ii) a trust or trusts for the
exclusive benefit of such Immediate Family Members, or (iii) a partnership in
which such Immediate Family Members are the only partners, provided that (x)
there may be no consideration for any such transfer, and (y) subsequent
transfers of transferred Nonqualified Options shall be prohibited except those
in accordance with Section 11 (by will or the laws of descent and
distribution).  The Committee may, in its sole discretion, create further
conditions and requirements for the transfer of Nonqualified Options.  Following
transfer, any such Nonqualified Options shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, provided
that for purposes of Sections 7, 8 and 14 hereof the term “Participant” shall be
deemed to refer to the transferee.  The events causing termination of Awards in
accordance with Section 11 hereof shall continue to be applied with respect to
the original Participant, following which the Nonqualified Options shall be
exercisable by the transferee only to the extent, and for the periods specified
in Section 11.

 

SECTION 11  TERMINATION OF AWARDS

 

(a)If a Participant’s employment with the Company is terminated for any reason
other than (i) a Disqualifying Termination, (ii) Retirement, (iii) a termination
in connection with which the Participant executes a written release of
employment-related claims in favor of the Company that provides (with the
approval of the Company) for the nonforfeiture of Options and Stock Appreciation
Rights, (iv) a physical or mental disability as recognized under a benefit plan
maintained by the Company, or (v) death, and prior to the date of termination
the Participant has not fully exercised an Option or Stock Appreciation Right
granted under this 2005 Program, such Participant may exercise the Option or
Stock Appreciation Right within ninety (90) days following the date of
termination (but not beyond the expiration date of such Option or Right) for the
number of shares which the Participant could have purchased or received a
payment on the date of termination.  At the conclusion of such ninety-day period
(with respect to the Participant’s Options and Stock Appreciation Rights, and at
the time of termination with respect to any other Awards), participation
hereunder shall cease and all of the Participant’s Awards granted under this
2005 Program shall be automatically forfeited unless the documents evidencing
such Options or Stock Appreciation Rights provide otherwise.

 



6

 

--------------------------------------------------------------------------------

 



(b)If a Participant Retires, terminates employment with the Company and in
connection with such termination the Participant executes a written release of
employment-related claims in favor of the Company that provides (with the
approval of the Company) for the nonforfeiture of Options and Stock Appreciation
Rights, or changes employment status as a result of a physical or mental
disability as recognized under a benefit plan maintained by the Company, without
having fully exercised an Option or Stock Appreciation Right, the Participant
shall be entitled, within the remaining term of the Option or Stock Appreciation
Right (but not beyond the expiration date of such Option or Right), to exercise
such Option or Stock Appreciation Right (provided, however, that in the event of
a termination in connection with which the Participant executes a written
release of employment-related claims in favor of the Company that provides (with
the approval of the Company) for the nonforfeiture of Options and Stock
Appreciation Rights, the additional time to exercise Options and Stock
Appreciation Rights shall apply only to those Options and Stock Appreciation
Rights which have vested prior to the date of termination of employment).  If a
Participant who has thus Retired dies, without having fully exercised an Option
or Stock Appreciation Right, the Option or Stock Appreciation Right (including
any portion thereof not already exercisable at the time of the Participant’s
death) may be exercised within two years after the date of his or her death (but
not beyond the expiration date of such Option or Right) by the Participant's
estate or by a person who acquired the right to exercise such Option or Stock
Appreciation Right by bequest or inheritance or by reason of the death of the
Participant.

 

(c)If a Participant, prior to Retirement, dies without having fully exercised an
Option or Stock Appreciation Right, the Option or Stock Appreciation Right
(including any portion thereof not already exercisable at the time of the
Participant’s death) may be exercised within two years following his or her
death (but not beyond the expiration date of such Option or Right) by the
Participant's estate or by a person who acquired the right to exercise such
Option or Stock Appreciation Right by bequest or inheritance or by reason of the
death of the Participant.

 

(d)Notwithstanding paragraph (a) of this section, if a Participant’s employment
with the Company is terminated before he or she has fully exercised an Option or
Stock Appreciation Right under circumstances which the Committee believes to
warrant special consideration and the Committee has determined that the
Participant's rights should not be forfeited at the time or times specified in
paragraph (a), the Option or Stock Appreciation Right (including any portion
thereof not already exercisable at the time of termination) may be exercised
within two years following his or her termination of employment (but not beyond
the expiration date of such Option or Right).

 

(e)If a Participant dies, either prior to or following Retirement, or becomes
“disabled” within the meaning of section 409A(a)(2)(C) of the Code, and has not
yet received the stock certificate for the shares of Common Stock represented by
a grant of Restricted Stock, Restricted Stock Units or other Stock Award, then
all restrictions imposed during the Restricted Period and any other Conditions
prescribed by the Committee, if any, shall automatically lapse and a stock
certificate shall be delivered to the Participant or the Participant's
beneficiary, representative, or estate, as the case may be upon the
Participant’s demonstration to the satisfaction of the Committee that such
Participant is considered “disabled” for purposes of section 409A(a)(2)(C) of
the Code.

 

(f)If a Participant’s employment with the Company is terminated due to a
Disqualifying Termination, participation hereunder shall cease and all of the
Participant’s Awards granted under this 2005 Program shall be automatically
forfeited.

 

(g)If the Committee or the officers to whom it delegates the necessary authority
receive or have reason to believe that the Company has received credible
evidence that a Participant may have engaged in activity described in the term
“Disqualifying Termination” in Section 2(h) of this 2005 Program, the Committee
or such officers may suspend the exercise, delivery or settlement of all or any
portion of such Participant’s outstanding Awards granted under this 2005 Program
pending an investigation of the matter.

 

SECTION 12  ADJUSTMENTS

 

In the event of any change in the outstanding Common Stock of the Company by
reason of a stock split, stock dividend, combination or reclassification of
shares, recapitalization, merger or similar event, the Committee shall adjust
proportionately: (a) the number of shares of Common Stock (i) available for
issuance or delivery under the 2005 Program in accordance with Section 3, (ii)
for which Awards may be granted to a single Participant in accordance with
Section 6, and (iii) subject to outstanding Awards granted under the 2005
Program; (b) the purchase prices of outstanding Awards;

7

 

--------------------------------------------------------------------------------

 



and (c) the appropriate Fair Market Value and other price determinations for
such Awards.  In the event of any other change affecting the Common Stock or any
distribution (other than normal cash dividends) to holders of Common Stock, such
adjustments in the number or kind of shares and the purchase prices, Fair Market
Value and other price determinations of the affected Awards as the Committee
shall, in its sole discretion, determine are equitable, shall be made and shall
be effective and binding for all purposes of such outstanding Awards.  In the
event of a corporate merger, consolidation, acquisition of assets or stock,
separation, reorganization or liquidation, the Committee shall be authorized to
cause the Company to issue or assume stock options, whether or not in a
transaction to which section 424(a) of the Code applies, by means of
substitution of new stock options for previously issued stock options or an
assumption of previously issued stock options.  In such event, the aggregate
number of shares of Common Stock available for issuance or delivery under the
2005 Program in accordance with Section 3 will be increased to reflect such
substitution or assumption, and such shares substituted or assumed shall not be
counted against the individual Participant maximum set forth in Section 6.

 

SECTION 13  TERM, AMENDMENT, AND

TERMINATION OF THE 2005 PROGRAM

 

The 2005 Program shall become effective on the date it is approved by the
requisite vote of the stockholders of 3M Company, and shall expire (unless it is
terminated before then) on the third anniversary of such effective date.  Such
expiration shall not adversely affect Awards granted under the 2005 Program
prior to such expiration date.  The Committee may at any time amend or terminate
the 2005 Program, except that no amendment or termination shall adversely affect
Awards granted under the 2005 Program prior to the effective date of such
amendment or termination; provided, however, that no amendment shall be made
without the prior approval of the Board of Directors and the holders of a
majority of the issued and outstanding shares of Common Stock represented and
entitled to vote on such amendment which would (i) increase the aggregate number
of shares of Common Stock available for issuance or delivery under the 2005
Program in accordance with Section 3 (except for adjustments made in accordance
with Section 12), (ii) permit the granting of Awards with purchase prices lower
than those specified in Section 6, or (iii) be a material amendment for which
stockholder approval is required by applicable law, regulation or stock exchange
rule.

 

SECTION 14  CHANGE IN CONTROL

 

(a)For purposes of this Section 14, the following words and phrases shall have
the meanings indicated below, unless the context clearly indicates otherwise:

 

(i)"Person" shall have the meaning associated with that term as it is used in
Sections 13(d) and 14(d) of the Act.

 

(ii)"Affiliates and Associates" shall have the meanings assigned to such terms
in Rule 12b-2 promulgated under Section 12 of the Act.

 

(iii)"Act" means the Securities Exchange Act of 1934.

 

(iv)"Continuing Directors" shall have the meaning assigned to such term in
Article Thirteenth of the Restated Certificate of Incorporation of 3M Company.

 

(b)Notwithstanding any other provision of this 2005 Program to the contrary. all
outstanding Options and Stock Appreciation Rights shall (i) become immediately
exercisable in full for the remainder of their respective terms upon the
occurrence of a Change in Control of the Company, and (ii) remain exercisable in
full for a minimum period of six months following the Change in Control;
provided, however, that in no event shall any Option or Stock Appreciation Right
be exercisable beyond the original expiration date.

 

(c)Similarly, all restrictions regarding the Restricted Period or the
satisfaction of other Conditions prescribed by the Committee, if any, with
respect to grants of Restricted Stock or other Stock Awards, shall automatically
lapse, expire, and terminate and the Participant shall be immediately entitled
to receive a stock certificate for the number of shares of Common Stock
represented by the Restricted Stock or Stock Awards upon the occurrence of a
Change in Control.

 



8

 

--------------------------------------------------------------------------------

 



(d)For purposes of this Section 14, a Change in Control of the Company shall be
deemed to have occurred only if a “change in the ownership” or a “change in
effective control” and/or a “change in the ownership of a substantial portion of
the assets” of the Company has taken place (as those terms are defined in
Treasury Regulations §1.409A-3(i)(5) or such other regulation or guidance issued
under section 409A of the Code).

 

(e)In the event that the provisions of this Section 14 result in "payments" that
are finally determined to be subject to the excise tax imposed by section 4999
of the Code, the Company shall pay to each Participant an additional amount
sufficient to fully satisfy such excise tax and any additional federal, state,
and local income taxes payable on the additional amount.  Payment of this
additional amount shall be made as soon as administratively feasible, but no
later than two and one-half months following the end of the Participant’s
taxable year in which the amount of the excise tax payable has been determined.

 

(f)The Company shall pay to each Participant the amount of all reasonable legal
and accounting fees and expenses incurred by such Participant in seeking to
obtain or enforce his or her rights under this Section 14, or in connection with
any income tax audit or proceeding to the extent attributable to the application
of section 4999 of the Code to the payments made pursuant to this Section 14,
unless a lawsuit commenced by the Participant for such purposes is dismissed by
the court as being frivolous or otherwise improper under applicable court
rules.  The Company shall also pay to each Participant the amount of all
reasonable tax and financial planning fees and expenses incurred by such
Participant in connection with such Participant's receipt of payments pursuant
to this Section 14.  Payment of these legal and accounting fees and expenses, as
well as these tax and financial planning fees and expenses, shall be made as
soon as administratively feasible, but no later than two and one-half months
following the end of the Participant’s taxable year in which such fees and
expenses have been incurred.

 

SECTION 15  MISCELLANEOUS

 

(a)Unless otherwise specifically determined by the Committee, settlements of
Awards received by Participants under the 2005 Program shall not be deemed a
part of any Participant's compensation for purposes of determining such
Participant’s payments or benefits under any Company benefit plan, severance
program, or severance pay law of any country.  Nothing in this 2005 Program
shall prevent the Company from adopting other or additional compensation
programs, plans, or arrangements as it deems appropriate or necessary.

 

(b)The 2005 Program shall be unfunded.  The Company does not intend to create
any trust or separate fund in connection with the 2005 Program.  The Company
shall not have any obligation to set aside funds or segregate assets to ensure
the payment of any Award.  The 2005 Program shall not establish any fiduciary
relationship between the Company and any Participant or other person.  To the
extent any person holds any rights by virtue of an Award under the 2005 Program,
such right (unless otherwise determined by the Committee) shall be no greater
than the right of an unsecured general creditor of the Company.

 

(c)No person shall have any claim or right to be granted an Award under the 2005
Program, and the Participants shall have no rights against the Company except as
may otherwise be specifically provided herein.  Nothing in this 2005 Program
shall be deemed to give any Participant the right to be retained in the employ
of the Company, or to interfere with the right of the Company to discipline or
discharge such Participant at any time for any reason whatsoever.

 

(d)The provisions of this 2005 Program and the documents evidencing Awards
granted under this 2005 Program shall be construed and interpreted according to
the laws of the State of Minnesota.

 

(e)In case any provision of this 2005 Program shall be ruled or declared invalid
for any reason, said illegality or invalidity shall not affect the remaining
provisions, and the remainder of the 2005 Program shall be construed and
enforced as if such illegal or invalid provision had never been included herein.

 

 

9

 

--------------------------------------------------------------------------------